Fourth Court of Appeals
                                   San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00365-CR

                                     Adrian Nicholas PAZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8126
                       Honorable Kevin M. O’Connell, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       SIGNED December 5, 2018.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice